Detailed Action
1.	The Office Action is in response to the Applicant’s communication filed on 11/04/2021. In virtue of this communication, claims 1, 3-12, 14-19 and 22-24 are currently pending in this Office Action. 

Response to Arguments
2.	In Remarks, on pages 10-11, applicant presented the arguments for the claim limitations “determining the position of the paging frame (PF) after a position where the synchronization signal block in the DRX cycle is located” by explaining that Agiwal did not give any hint or ideas about determining the position of PF according to a position where the SSB is located, and Bhattad also failed to provide any information or ideas about determining the position of PF according to a position where the SSB is located.

    PNG
    media_image1.png
    398
    773
    media_image1.png
    Greyscale

Agiwal does not determine the PF position in DRX cycle in accordance with the synchronization signal or block, one of the evidence for determining PF position with respect to the synchronization signal could be found in different embodiments of Agiwal. In fact, Agiwal provides determining PF position in two parts. Firstly, Agiwal teaches that in fig. 12-19, UE determines the start of the paging frame PF (par. 0135 and see equations in par. 0141, 0150 & 0160 to determine PG number and the first paging slot). So, herein, Agiwal shows that PF position is determined in DRX cycle. To show the connection between PF position and PSS or SSS position, let’s connect fig. 22 to fig. 10A&B to fig. 19. Secondly, Agiwal explains that PSS/SSS signals contained in the first subframe of the paging frame could be indicated in the first frame of the paging frame (par. 0132), and paging block which carries paging can be at fixed offset from synchronization signal SS block carrying PSS/SSS (par. 0066). Therefore, in fig. 10A-B & 22 of Agiwal, if considered as indicated in figure below, the first PF would indicate where the synchronization signal is. As explained in the first part above, the second PF position could be calculated or expressed in terms of the first PF position which indicates PSS/SSS or the next PF position from the fixed offset from SS or PSS/SS. In summary, after synchronization signal, i.e., PSS or SSS in the very first PF position, Agiwal explains to determine the next PF or paging occasions in the equations mentioned above on pages 11-12. Accordingly, Agiwal reveals the location of the next PF from the previous PF which contains PSS/SSS (as depicted in fig 10, if PSS/SS is at the very first subframe or the very last subframe in PF, the next PF location from the first PF location is the same as the PF location from the PSS/SSS in terms of the frame), and thus, Agiwal suggests the addressing claim limitation or renders the addressing claim Agiwal could be seen in Bhattad. For instance, PF including PSS or SS in DRX cycle in fig. 10 & 22 of Agiwal does not explicitly show synchronization signal in DRX cycle, and therefore, Bhattad was applied to show that. In particular, Bhattad teaches SYNC (912 in fig. 9) before paging occasion or paging transmission window or paging frame (935 in fig. 9) in DRX cycle (904 in fig. 9). Accordingly, one of ordinary skill in the art would  have expected calculating the first PF or the next PF in DRX of Agiwal could be combined with Bhattad to determine and show synchronization signal and PF in DRX. However, Bhattad would be replaced in this instant Office Action.

3.	On pages 11-13 in Remarks, applicant disagrees with that Agiwal discloses “wherein the synchronization signal block is a first synchronization signal block in the DRX cycle”, and Bhattad discloses “the synchronization signal block is any one or more synchronization signal blocks among a plurality of synchronization signal blocks in the DRX cycle”.
	Initially, although the argued, amended claim limitations were in the previous claim 2, the amended claim as a whole has not been considered before, and thus, the amended claims are considered as a newly claimed scope.
Indeed, Agiwal would have suggested or disclosed the claim limitation “wherein the synchronization signal block is a first synchronization signal block in the DRX cycle” because par. 0132 of Agiwal explains that PSS/SSS would be indicated in the first Agiwal would have rendered the addressing claim limitation obvious or suggested the addressing claim limitations. To advance the prosecution, further evidence is provided herein.

    PNG
    media_image2.png
    487
    750
    media_image2.png
    Greyscale

	In particular, Namboodiri teaches 2 SYNC blocks in the prior DRX cycle and 1 SYNCH block in the current DRX cycle (see fig. 2 shown above) which reads on the both claim limitations “wherein the synchronization signal block is a first synchronization signal block in the DRX cycle”, or “the synchronization signal block is any one or more synchronization signal blocks among a plurality of synchronization signal blocks in the DRX cycle”. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

6.	Claims 1, 3-6, 9-12, 14-16, 18, 19, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. et al. Pub. No.: US 2017/0367069 A1 in view of Namboodiri et al. Pub. No.: US 2016/0105869 A1.

Claim 1
Agiwal discloses a method (fig. 12-19 in view of fig. 7) for determining a position of a paging frame (par. 0135, a UE first determines the start of paging frame PF), comprising:
determining a synchronization signal block in a discontinuous reception (DRX) cycle (par. 0135, DRX cycle comprises of one or more paging frame, and UE first determines the start of paging frame PF; par. 0066, a fixed offset from synchronization 
Although Agiwal does not explicitly disclose in the same embodiment: “determining the position of the paging frame (PF) after a position where the synchronization signal block in the DRX cycle is located; wherein the synchronization signal block is a first synchronization signal block in the DRX cycle; or the synchronization signal block is any one or more synchronization signal blocks among a plurality of synchronization signal blocks in the DRX cycle”, the claim limitations are considered obvious by the following rationales. 
Firstly, to consider the obviousness of the claim limitation “determining the position of the paging frame (PF) after a position where the synchronization signal block in the DRX cycle is located”, recall that in other embodiments, Agiwal explains that PSS/SSS signals contained in the first subframe of the paging frame could be indicated in the first frame of the paging frame (par. 0132), and paging block which carry paging can be at fixed offset from synchronization signal SS block carrying PSS/SSS (par. 0066). In addition, Agiwal discusses four methods (par. 0134) to determine the start of paging frame PF as SFN (see Equation 1 in par. 0135, see Equation 2 in par. 0138, Equation 3 in par. 0176, and Equation 4 in par. 0179). Therefore, with teaching of Agiwal mentioned above, one of ordinary skill in the art would have expected to calculate from the first PF containing SS or PSS/SSS to the next PF in DRX cycle. Since displaying synchronization block and paging frame in DRX could be explicitly seen in Agiwal, the evidence is provided herein. In particular, Namboodiri teaches that in DRX cycle (202 in fig. 2), the positions of paging occasion (206 in fig. 2) and the position of SYNC (210 in fig. 2). Agiwal and Namboodiri.
Secondly, to consider the obviousness of the amended claim limitations “wherein the synchronization signal block is a first synchronization signal block in the DRX cycle; or the synchronization signal block is any one or more synchronization signal blocks among a plurality of synchronization signal blocks in the DRX cycle”, initially, it’s  recall that Agiwal explains that PSS/SSS would be indicated in the first subframe of the paging frame (par. 0132). In particular, Namboodiri teaches 2 SYNC blocks in the prior DRX cycle and 1 SYNCH block in the current DRX cycle (see fig. 2 shown above and see fig. 3A-B) which reads on the both claim limitations “wherein the synchronization signal block is a first synchronization signal block in the DRX cycle”, or “the synchronization signal block is any one or more synchronization signal blocks among a plurality of synchronization signal blocks in the DRX cycle”. Because, in fig. 2 of Namboodiri, SYNC in 210 would be a first synchronization signal block in DRX cycle 202 and SYNC in 212 is one synchronization block in DRX 202, and SYNC in 214 is again a first synchronization block in DRX cycle 204.
For the above reasons, the claim limitations are considered obvious since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. See MPEP 2143, KSR Exemplary Rationale F.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify paging in next generation wireless Agiwal by providing frequency acquisition from discontinuous reception DRX cycle  as taught in Namboodiri to obtain the claimed invention as specified in the claim. Such a modification would have included the background public mobile network BPMN searches to perform synchronization, frame time and scrambling code identification in the DRX cycles so that the BPMN is effectively managed to select an available cell with sufficient time as suggested in par. 0004, 0006 & 0018 of Namboodiri.

Claim 3
Agiwal, in view of Namboodiri, discloses the method for determining the position of the paging frame according to claim 1, wherein the determining the position of the paging frame (PF) comprises: 
determining a position range of the paging frame (PF) (Agiwal, PF as in SFN for a range could be seen in equation 1 in par. 0135, equation 2 in par. 0138, equation 3 in par. 0176, and equation 4 in par. 0179), wherein the position range of the paging frame (PF) is a position range of a radio frame at a first predetermined offset after the first synchronization signal block (Agiwal, consider SFN in par. 0135, 0138, 0176 & 0179 as explained in par. 0066 which explains that paging block carrying a paging can be at fixed offset from synchronization signal); and 
determining the position of the paging frame (PF) (Agiwal, par. 0134) within the position range of the paging frame (PF) (Agiwal, see UE considers SFN as paging frame range in par. 0135, 0138, 0176 & 0179; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combination of prior art, see MPEP 2143, KSR Exemplary Rationales F-G).
Claim 4
Agiwal, in view of Namboodiri, discloses the method for determining the position of the paging frame according to claim 3, wherein the first predetermined offset is a value configured by a network device (Agiwal, offset between paging blocks is signaled by network in RRC signaling or BCH or system information in par. 0067; and thus, the combined prior art  renders the claim obvious), or a value calculated according to a paging parameter configured by a network device.

Claim 5
Agiwal, in view of Namboodiri, discloses the method for determining the position of the paging frame according to claim 1, wherein the determining the position of the paging frame (PF) comprises: 
determining a position of a target synchronization signal block (Agiwal, consider one of SFN as a target block in par. 0135, 0138, 0176 & 0179) in the plurality of synchronization signal blocks (Agiwal, consider DRX cycle T & T +1 for depicting two DRX cycle in fig. 10A-B, a first synchronization or a target one in DRX Cycle T could be determined from offset explained in par. 0066); 
determining, as the position range of the paging frame (PF), a position of a radio frame at a second predetermined offset after the target synchronization signal block (Agiwal, second synchronization could be found in DRC Cycle T +1 as explained in par. 0066-0067); and
 determining the position of the paging frame (PF) within the position range of the paging frame (PF) (Agiwal, the first paging block starts from the start of PO in par. 0067; 

Claim 6
Agiwal, in view of Namboodiri, discloses the method for determining the position of the paging frame according to claim 5, wherein the determining the position of the target synchronization signal block in the plurality of synchronization signal blocks comprises:
calculating a remainder after a terminal identifier divides the number of PFs in the DRX cycle to obtain a result (Agiwal, see Equations 1-11 on pages 11-13 to meet UE ID could divide PF or SFN for instant, Equations 6, 8 & 11); 
calculating a ratio of a multiple to the number of PFs in the DRX cycle, wherein the multiple is a multiple of the DRX cycle relative to a cycle of the synchronization signal block (since claim does not specifically define whether the system is in FDD or TDD, Equations 1-11 on pages 11-13 in Agiwal would have expected to perform equally well to the claim limitations); and 
determining the position of the target synchronization signal block according to the product of the result and the ratio, wherein a remainder obtained by dividing the position of the target synchronization signal block by the multiple is equal to the product (again, claim does not specifically define, if the claimed invention performs in FDD or TDD, Equations 1-11 on pages 11-13 in Agiwal would have expected to perform equally well to the claim limitations; see MPEP 2143, KSR Exemplary Rationales F-G).
Claim 9
Agiwal, in view of Namboodiri, discloses the method for determining the position of the paging frame according to claim 3, further comprising: 
mapping, according to a mapping relationship, the determined position of the paging frame (PF) to a transmission position after the synchronization signal block (Agiwal, mapping between Ns and sub-frames are pre-define in par. 0061, mapping between PS and SS blocks are predefine in par. 0074, mapping between paging slots in par. 0084; accordingly, as explained in equations 1-11 on pages 11-13, UE would use mapping with its ID to determine position of PF; and therefore, the combined prior art renders the claim obvious).

Claim 10
Agiwal, in view of Namboodiri, discloses the method for determining the position of the paging frame according to claim 9, wherein the mapping relationship is predetermined, or is configured by a network device, or is determined according to a parameter configured by a network device (Agiwal, mapping between Ns and sub-frames are pre-define in par. 0061, mapping between PS and SS blocks are predefine in par. 0074, mapping between paging slots in par. 0084; and thus, the combined prior art reads on the claim’s conditions).

Claim 11
Agiwal, in view of Namboodiri, discloses the method for determining the position of the paging frame according to claim 9, wherein the mapping the determined position of the 
mapping the determined position of the paging frame (PF) to the transmission position after the synchronization signal block according to an order of a terminal identifier (Agiwal, see UE uses UE_ID to consider SFN as paging frame range in par. 0135, 0138, 0176 & 0179; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combination of prior art, see MPEP 2143, KSR Exemplary Rationales F-G); or 
mapping the determined position of the paging frame (PF) to the transmission position after the synchronization signal block according to an order of a frame number (SFN) of the PF, wherein the frame number of the PF is determined based on a second product of a third result and a fourth result, the third result is a remainder obtained by dividing the terminal identifier by the third value, the fourth result is obtained by dividing the DRX cycle by the third value, a result of the frame number of the PF modulus the DRX cycle is equal to the second product, the third value is a smaller one of the DRX cycle and a fourth value, and the fourth value is the number of paging occasions (POs) comprised in each DRX cycle; or 
mapping the determined position of the paging frame (PF) to the transmission position after the synchronization signal block according to a paging parameter configured by a network device.



Claim 12, 14-16, 18 and 19
	Claims 12, 14-16, 18 and 19 are device claims corresponding to method claims 1, 3, 5, 6, 9, and 11. All of the limitations in claims 12, 14-16, 18 and 19 are found reciting the structures to perform the same scopes of the respective limitations of claims 1, 3, 5, 6, 9, and 11. Accordingly, claims 12, 14-16, 18 and 19 are considered obvious by the same rationales applied in the rejection of claims  1, 3, 5, 6, 9, and 11 respectively set forth above. Additionally, Agiwal discloses a device (UE 2800 in fig. 28) for determining a position of a paging frame (fig. 7, & 10, 12-19, 21-26), comprising a processor (controller 2820 in fig. 28).

Claim 22-24
	Claims 22-24 are computer product claims corresponding to method claims 1, 3 and 5. All of the limitations in claims 22-24 are found reciting the same scopes of the respective limitations of claims 1, 3 and 5. Accordingly, claims 22-24 is considered obvious by the same rationales applied in the rejection of claims 1, 3 and 5 respectively set forth above. It’s to note that “a non-transient” is reasonably interpreted as “a non-transitory”.

Allowable Subject Matter
7.	Claims 7, 8 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 	Cucala Garcia Pub. No.: US 2015/0098381 A1 explains UE synchronization and flag detection in extended DRX period (see fig. 2-4); and BAE Pub. No.: US 2018/0234920 A1 teaches performing discontinuous reception mode (see fig. 1, & 6-10).

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN HTUN whose telephone number is (571)270-3190.  The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643